DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12, and 14-20 are pending with claims 1-12 and 14-18 under examination and 19-20 withdrawn from consideration.
Claim 13 has been canceled.

Response to Amendment
In view of Applicant(s) remarks filed on 10/01/2021, some of the drawing objections have been withdrawn while some have been maintained.
The specification objections have been maintained.
New claim objections have been set forth.
Based on Applicants remarks and claim amendments received on 10/01/2021, the 112(f) claim interpretation set forth Non-Final Rejection mailed on 07/02/2021 has been modified to address the amended claim language.  
Applicant(s) amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action. However, based on the claim amendments, new 112(b) rejections have been set forth.
In view of the claim amendments and remarks the previous prior art rejection based on Ludl has been modified to address the amended claims (see below).
In view of the claim amendments the previous double patenting rejection has been withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.84(p) because:
Reference characters “100”, (see figures 1A-D, 2A-B and paragraphs [25-27, 29-30, 32-37]), and “580” (see figure 4A and paragraphs [44-45, 48, 54, 56, 58, 61]) have both been used to designate “a/the stage”.
Reference characters “150” (see figures 1A-D, 2A-B, and paragraphs [25, 27-34, 36-37]) and “585” (see figure 4A and paragraphs [44, 54-55, 61]) have both been used to designate “glass slide”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
  Reference characters “100” (see figures 1A-D, 2A-B and paragraphs [25-27, 29-30, 32-37]) and “580” (see figure 4A and paragraphs [44-45, 48, 54, 56, 58, 61]) have both been used to designate “a/the stage”.
Reference characters “150” (see figures 1A-D, 2A-B, and paragraphs [25, 27-34, 36-37]) and “585” (see figure 4A and paragraphs [44, 54-55, 61]) have both been used to designate “glass slide”
Appropriate correction is required.

Claim Objections
The claims are objected to for the following informalities:
Claims 2-12 and 14-18 recite “The digital slide scanning apparatus of claim” which should read “The system for handling slides for a slide scanning apparatus of claim”.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“an assembly configured to sequentially load slides (such as the slide) from each of the plurality of slots in the slide rack onto the support surface, and sequentially unload slides (such as the slide) from the support surface into each of the plurality of slots in the slide rack” in claim 14.  For purposes of examination, the Examiner is interpreting the assembly to comprise any combination of mechanical and/or electrical components that are configured to grip, grab, hold, manipulate, move, or adjust, or transfer a slide.  This may include a platform, an arm, a pusher, an actuator, a lever, a chucking mechanism, a gripper, or equivalents thereof that achieve the configuration of transferring a slide from a slot in a slide rack onto a support surface. 

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 line 23 refers to “the slide rack”.  Claim 1 does not previously refer to “a slide rack” and it is unclear what Applicant(s) are referring to as the slide rack.  Perhaps Applicant(s) intend to recite “a slide rack”?
Claims 2-12 and 14-18 are also rejected by virtue of their dependency from claim 1. 

Claims 10, 12, and 14 recite “a slide rack comprising a plurality of slots configured to hold slides”.  Claim 1 line 23 refers to “a slot in the slide rack”.  It is unclear if the slide rack comprising a plurality of slots is also the slide rack of claim 1 or if Applicant(s) are introducing a second slide rack.  

Claim 11 recites “a first amount of pressure”.  Claim 1 lines 18-19 also recite “a first amount of pressure”.  It is unclear if Applicant(s) are intending for the first amount pressure of claim 11 to also be the first amount of pressure recited in claim 1 or if Applicant(s) are intending to recite third pressure.  Perhaps Applicant(s) intend to recite “the first amount of pressure”?

Claim 12 recites “a second amount of pressure”.  Claim 1 lines 24-25 also recite “a second amount of pressure”.  It is unclear if Applicant(s) are intending for the second amount pressure of claim 11 to also be the second amount of pressure recited in claim 1 or if Applicant(s) are intending to recite fourth pressure.  Perhaps Applicant(s) intend to recite “the second amount of pressure”?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludl et al. (US Patent No. 6,847,481; Date of Patent: Jan. 25, 2005; already of record – hereinafter “Ludl”).

Regarding claim 1,  Ludl teaches a system for handling slides for a slide scanning apparatus (Ludl; fig. 1, #10, col. 5 lines 47-51), the system comprising: 
a stage (Ludl; figs. 2 & 6, #18, col. 6 lines 18-31), comprising a support surface (Ludl; figs. 6, 8, & 21, #166 of top plate 68, col. 6 lines 26-36, col. 9 lines 1-4) configured to support a slide during scanning (Ludl; col. 2 lines 9-10), the slide having a first side surface (Ludl; fig. 21 – side surface of slide 24 adjacent to wall 178) and a second side surface opposite the first side surface (Ludl; fig. 21 – side surface of slide 24 opposite the first side surface adjacent to wall 178); 
a reference edge attached to the stage (Ludl; fig. 21, #178, col. 9 lines 1-15), wherein a facing side surface of the reference edge extends above the support surface (Ludl; col. 9 lines 4-12), such that, when the slide is on the support surface, the facing side surface of the reference edge faces the first side surface of the slide (the facing side surface of the reference edge faces the first side surface of the slide when the first side surface of the slide is defined above); 
a movable opposing edge attached to the stage (Ludl; fig. 21, contact end #160 of finger 152, col. 8 lines 45-68), wherein a facing side surface of the movable opposing edge extends above the support surface (Ludl; col. 8 lines 57-61), such that, when the slide is on the support surface, the facing side surface of the movable opposing edge faces the second side surface of the slide (the facing side surface of the movable opposing edge faces the second side surface of the slide when the second side surface of the slide is defined above), and wherein the movable opposing edge is configured to move toward the reference edge and away from the reference edge (Ludl; col. 9 lines 16-19, col. 9 lines 46-56); and 
at least one processor (Ludl; col. 2 lines 5-6) configured to:
when the slide is being scanned (Ludl; col. 2 lines 9-10), control the movable opposing edge to engage the second side surface of the slide, so as to apply a first amount of pressure from the movable opposing edge to the second side surface of the slide to urge the first side surface of the slide against the facing side surface of the reference edge (Ludl teaches the XY stage is used to position and scan the slide for analysis; col. 2 lines 9-10, and that the controller 
when the slide is being unloaded from the support surface of the stage into a slot in the slide rack, controlling the movable opposing edge to contact the second side surface of the slide, so as to simultaneously apply a second amount of pressure, less than the first amount of pressure, from the movable opposing edge to the second side surface of the slide (Ludl teaches a slide rack comprising a plurality of slots; figs. 1 & 9-11, #22, #120, col. 6 lines 11-17.  Ludl also teaches the controller controls the XY stage col. 2 lines 5-6.  Movement of the XY stage controls actuator 172 to disengage the movable opposing edge from the slide when unloading the slide from the support surface to a slot in the slide rack; figs 28-29, col. 8 lines 61-63, col. 10 lines 27-54, col. 12 lines 38-46.  The Examiner notes that as actuator 172 transitions from the position shown in fig 28 to the position shown in fig. 29, the instantaneous pressure exerted by the movable opposing edge onto the slide diminishes until as the movable opposing edge moves away from the slide.  Therefore, a second pressure being exerted on the slide since the amount of pressure exerted is a function of the position of the actuator with respect to the post 170).

Regarding claim 2, Ludl teaches the digital slide scanning apparatus of claim 1 above, wherein the facing side surface of the reference edge is angled with respect to the support surface, such that, when the slide is on the support surface, an upper portion of the facing side surface of the reference edge contacts the slide and a lower portion of the facing side surface of the reference edge is recessed away from the slide (Ludl; col. 9 lines 9-12).  

Regarding claim 3, Ludl teaches the digital slide scanning apparatus of claim 2 above, wherein, when the upper portion of the facing side surface of the reference edge contacts the 

Regarding claim 4, Ludl teaches the digital slide scanning apparatus of claim 1 above, wherein the facing side surface of the movable opposing edge is angled with respect to the support surface, such that, when the slide is on the support surface, an upper portion of the facing side surface of the movable opposing edge contacts the slide and a lower portion of the facing side surface of the movable opposing edge is recessed away from the slide (Ludl teaches the movable opposing edge 160 of finger 152 has a downward facing bevel to hold the slide down flat in the recess 166 on the XY-stage; col. 8, lines 57-61).  

Regarding claim 5, Ludl teaches the digital slide scanning apparatus of claim 4 above, wherein, when the upper portion of the facing side surface of the movable opposing edge contacts the slide, the upper portion of the facing side surface of the movable opposing edge imparts pressure on the slide toward the support surface (Ludl teaches the movable opposing edge 160 of finger 152 has a downward facing bevel to hold the slide down flat in the recess 166; col. 8 lines 57-61).  

Regarding claim 6, Ludl teaches the digital slide scanning apparatus of claim 1, wherein the movable opposing edge is a portion of an arm that pivots toward or away from the reference edge (Ludl; figs. 21 & 23-25, #152, col. 8 lines 45-67).  

Regarding claim 10, Ludl teaches the digital slide scanning apparatus of claim 1 above, further comprising a slide rack (Ludl; figs. 1 & 9-11, #22, col. 6 lines 11-17) comprising a plurality of slots configured to hold slides (Ludl; fig. 10, #120, col. 6 lines 11-17), wherein the at least one processor controls the movable opposing edge to move away from the reference edge when one 

Regarding claim 11, Ludl teaches the digital slide scanning apparatus of claim 1 above, wherein the at least one processor controls the movable opposing edge to maintain a first amount of pressure, from at least a portion of the facing side surface of the movable opposing edge, to the second side surface of the slide, while the slide is being scanned (Ludl teaches the XY stage is used to position and scan the slide for analysis; col. 2 lines 9-10, and that the controller controls the XY stage col. 2 lines 5-6.  Ludl additionally teaches that the movable opposing edge 160 of finger 152 maintains a first amount of pressure from at least a portion of the facing side surface of the movable opposing edge, to the second side surface of a slide; col. 8 lines 57-61, col. 9 lines 51-54).  

Regarding claim 12, Ludl teaches the digital slide scanning apparatus of claim 11 above, further comprising a slide rack (Ludl; figs. 1 & 9-11, #22, col. 6 lines 11-17) comprising a plurality of slots configured to hold slides (Ludl; fig. 10, #120, col. 6 lines 11-17), wherein the at least one processor controls the movable opposing edge to maintain a second amount of pressure, from at least a portion of the facing side surface of the movable opposing edge, to the second side surface of the slide, when unloading the slide from the support surface to a slot in the slide rack (Ludl teaches the controller controls the XY stage col. 2 lines 5-6.  Movement of the XY stage controls actuator 172 to disengage the movable opposing edge from the slide when unloading the slide from the support surface when unloading the slide from the support surface to a slot in the slide rack; figs 28-29, col. 8 lines 61-63, col. 10 lines 27-54, col. 12 lines 38-46.  The Examiner notes that as actuator 172 transitions from the position shown in fig 28 to the position shown in fig. 29, the instantaneous pressure exerted by the movable opposing edge onto the slide diminishes until as the movable opposing edge moves away from the slide.  Therefore, a second pressure being 

Regarding claim 14, Ludl teaches the digital slide scanning apparatus of claim 1 above, further comprising: a slide rack (Ludl; figs. 1 & 9-11, #22, col. 6 lines 11-17) comprising a plurality of slots configured to hold slides (Ludl; fig. 10, #120, col. 6 lines 11-17); and 
an assembly configured sequentially to load slides (such as the slide) from each of the plurality of slots in the slide rack onto the support surface, and sequentially unload slides (such as the slide) from the support surface into each of the plurality of slots in the slide rack (Ludl; figs. 3 & 7, col. 7 lines 15-24), 
wherein the at least one processor is configured to control the assembly to sequentially load slides (such as the slide) from each of the plurality of slots in the slide rack onto the support surface (Ludl; col. 11 lines 36-57), and sequentially unload slides (such as the slide) from the support surface into each of the plurality of slots in the slide rack (Ludl; col. 12 lines 38-46).  

Regarding claim 15, Ludl teaches the digital slide scanning apparatus of claim 14 above, wherein the reference edge is parallel to and aligned with a side of the plurality of slots (Ludl; fig. 2, slide cassette 22 is aligned with the upper plate 68 where slide 24 is transferred to the support surface 166 by arm 16 and distal finger 38 such that the reference edge 178 is parallel and aligned with a side of the plurality of slots).

Regarding claim 16, Ludl teaches the digital slide scanning apparatus of claim 1 above, wherein the support surface comprises a through hole, through which a glass slide can be illuminated while on the support surface (Ludl; fig. 8 shows a vertical line extending through the openings of each component of the assembly, that the slide exchange arm and distal finger 38 which retrieve and return the slide to and from the slide rack; col. 7 lines 18-24 are arranged in a 

Regarding claim 17, Ludl teaches the digital slide scanning apparatus of claim 16 above, further comprising an illumination system configured to illuminate a glass slide on the support surface, through the through hole, from below the support surface, while the glass slide is being scanned (Ludl; fig. 8 shows a vertical line extending through the openings of each component of the assembly, that the slide exchange arm and distal finger 38 which retrieve and return the slide to and from the slide rack; col. 7 lines 18-24 are arranged in a void pocket; fig. 15, #46, col. 8 lines 24-26.  Ludl additionally provides support for a lamp with programmable and motorized focus and video auto-focus; col. 4 lines 4-6, and illumination control col. 13 lines 36-43, and that the stage is removably mounted to the microscope with temporary attachment means in such a way that there is no interference with an optics or optical operation of the microscope to allow full use of all optical techniques is retained with the slide handling system; col. 2 lines 35-40, col. 3 lines 1-4, col. 3 lines 40-42, col. 4 lines 34-37, col. 6 lines 20-23, col. 13 lines 15-18.  Ludl additionally teaches the stage is used to position and scan the slide for analysis; col. 2 lines 9-10).

Regarding claim 18, Ludl teaches the digital slide scanning apparatus of claim 1 above, wherein each slide is rectangular with opposing long sides and opposing short sides, and wherein the first side surface and the second side surface are on the opposing long sides of each slide (the first side surface and the second side surface have previously been defined in claim 1 above.  Ludl additionally teaches each slide is rectangular with opposing long side and opposing short sides; fig. 21, #24, wherein the opposing long sides are the first side surface and the second side surface as defined in claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ludl, and further in view of Suzuki et al. (US 2012/0002276; Pub. Date: Jan. 5, 2012 – hereinafter “Suzuki”; already of record)

Regarding claim 7, Ludl teaches the digital slide scanning apparatus of claim 6 above, wherein the arm is a spring arm (Ludl teaches arm 152 comprises a spring loaded pivot 156; col. 8 lines 48-52), and wherein the stage further configured to actuate the spring arm to pivot toward or away from the reference edge (Ludl; figs 23-30 col. 9 lines 44-67, col. 10 lines 1-12, col. 10 lines 27-64).
Ludl does not teach the stage comprises a spring.
However, Suzuki teaches the analogous art of a digital slide scanning apparatus (Suzuki; fig. 2, #1, [0033-0034]) comprising a stage (Suzuki; fig. 2, #14, [0037]) comprising a support surface configured to support a slide (Suzuki; fig. 4, #41c, [0052]), a reference edge attached to the stage, wherein a facing side surface of the reference edge extends above the support surface, such that, when a slide is on the support surface, the facing side surface of the reference edge faces the first side surface of the slide (Suzuki; fig. 4, #43, [0055]), a movable opposing edge attached to the stage, wherein a facing side surface of the moveable opposing edge extends above the support surface, such that, when a slide is on the support surface, the facing side surface of the movable opposing edge faces the second side surface of the slide, and wherein the movable opposing edge is configured to move towards the reference edge and away from the reference edge (Suzuki; figs. 4, & 7A-B, #50c, [0063, 0088-0089]), and at least one processor (Suzuki; fig. 10, #81, [0033]) configured to, prior to scanning a slide on the support surface, control the movable opposing edge to move towards the reference edge to engage the second side 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the spring arm 152 that pivots toward or away from the reference edge and the stage 18 of Ludl with the arm 50b having to one end attached to spring 71 and the other end of the spring attached to the stage such that the spring is configured to actuate the spring arm to pivot toward or away from the reference edge, as taught by Suzuki, because Suzuki teaches the spring arm configured to pivot towards or away from the reference edge by the spring attached to the stage allows the movable opposing edge 50c to apply a biasing force of such a degree that the cover glass is not broken even when the cover glass is pressed by the movable opposing edge 50c; [0068, 0094, 0157].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ludl and Suzuki both teach a digital slide scanning apparatus (Suzuki; fig. 2, #1, [0033-0034]) comprising a stage (Suzuki; fig. 2, #14, [0037]) comprising a support surface configured to support a slide (Suzuki; fig. 4, #41c, [0052]), a reference edge attached to the stage, wherein a facing side surface of the reference edge extends above the support surface, such that, when a slide is on the support surface, the facing side surface of the reference edge faces the first side surface of the slide (Suzuki; fig. 4, #43, [0055]), a movable opposing edge attached to the stage, wherein a facing side surface of the moveable opposing edge extends above the support surface, such that, when 

Regarding claim 8, modified Ludl teaches the digital slide scanning apparatus of claim 7 above, wherein the spring is a linear spring (The modification of the stage of Ludl to further comprise a spring has previously been discussed in claim 7 above.  Furthermore, Suzuki teaches the spring is a linear spring; fig. 5, #71). 

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ludl, and further in view of Wintersteiger et al. (US 2010/0139338; Pub. Date: Jun. 10, 2010; already of record – hereinafter “Wintersteiger”)

Regarding claim 9, Ludl teaches the digital slide scanning apparatus of claim 6 above, further comprising a rotary attached to the arm (Ludl; fig. 21, #156, col. 8 lines 45-67), wherein the at least one processor is configured to pivot the arm via the rotary (Ludl teaches the at least one processor is configured to control the XY-stage; col. 2 lines 5-6, and that the XY-stage X-axis moves the actuator 172 to engage arm 152; col. 9 lines 46-48, such that the actuator 172 engages arm 152 to pivot the arm via the rotary; figs 23-25, col. 9 lines 16-32).  
Ludl does not teach the rotary is a rotary bearing.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rotary 156 attached to the arm 152 of Ludl, with the rotary bearing, as taught by Wintersteiger, because Wintersteiger teaches the rotary bearing prevents bending of the arm when a force or pressure is applied to the arm by absorbing the applied force (Wintersteiger; [0050]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ludl and Wintersteiger both teach an arm (Wintersteiger; fig. 1, #22, [0050]) comprising a rotary attached to the arm (Wintersteiger; fig. 1, #32, [0050]).

Response to Arguments
Applicants arguments filed on 10/01/2021 have been fully considered.

Applicant(s) arguments on page 7 of their remarks towards the drawing objections set forth in the Non-Final Rejection mailed on 07/02/2021 that the labeling of “the movable opposing edge comprises an arm” and “the arm is a spring arm” are shown in Fig. 1A was found persuasive.  Therefore, the Examiner has withdrawn the drawing objections.

Applicant(s) argue on pages 7-9 of their remarks towards the drawing and specification objections with respect to the reference characters 100 and 580 having both been used to designate “a/the stage” and reference characters 150 and 585 having both been used to designate “glass slide” that the figures do not depict different “views” of the same example embodiment and thus do not necessarily represent “the same part of an invention appearing in more than one view”.  The Examiner respectfully disagrees.  The same part of the invention 

Applicant(s) argue on page 9 of their remarks towards the 112(f) claim interpretation that the aggregate or individual meanings of the terms “grip, grab, hold, manipulate, adjust, or transfer” do not necessarily correspond to the specific loading and unloading actions present in the clause.  The Examiner respectfully disagrees.  The terms “grip, grab, hold, manipulate, adjust, or transfer” are verbs that describe how the function of “loading” and “unloading” may be performed.  If Applicant(s) do not wish for the examiner to broadly interpret “an assembly” in the claim language, then the examiner suggest applicant(s) further define the structural features that make-up the assembly. 

Applicant(s) argue on page 10 of their remarks that the claim amendments overcome the 112(b) rejections previously set forth in the Non-Final Rejection.  The Examiner agrees with Applicant(s) remarks and the previously set forth 112(b) rejections have been withdrawn.  However, based on the claim amendments, new 112(b) rejections have been set forth.

Applicant(s) argue on pages 10-12 of their remarks towards the 102 rejection of claim 1 over Ludl that only a single pressure, in a binary (on or off) manner, is achievable with the 0) is defined as the time at which stop block 174 makes initial contact with actuator post 170, and a final time point (tf) is defined as the point at which contact end 160 of finger 152 is no longer in contact with slide 24, then the time points (t0) and (tf) have a corresponding pressure between contact end 160 and slide 24 associated with them.  In this case, the pressure at (t0) is greater than the pressure at (tf).  The time interval between (t0) and (tf) may be subdivided into smaller time intervals.  For example, a midpoint exists between (t0) and (tf). At the midpoint, the pressure is less than the pressure at (t0) but more than the pressure at (tf).  Accordingly, there exists a first and second pressure and the device of Ludl is not “binary”.

Applicant(s) argue on page 14 that the claim amendments overcome the double patenting rejections previously set forth in the Non-Final Rejection.  The examiner agrees with applicants arguments and has withdrawn the double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798